Citation Nr: 0426158	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
refractive error, left eye, with vision disturbance due to 
muscle trauma.  

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for residuals of smoke 
and chemical exposure. 

4.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for painful calluses, right foot.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for painful calluses, left foot.

7.  Entitlement to an increased (compensable) initial 
evaluation for bilateral tinea pedis.  

8.  Entitlement to an increased (compensable) evaluation for 
onychomycosis.  

9.  Entitlement to service connection for hammertoes, claimed 
as toe contractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1990 to December 
1991, as well as a period of active duty training from March 
1986 to October 1986 and several periods of inactive reserve 
component service.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from numerous rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the claims 
for service connection, the claims for increased initial 
evaluations, and the claim for increased evaluation on 
appeal.  Because of the complexity of the procedural history, 
the Board will address the procedural history of each claim 
listed on the title page of this decision in the order in 
which the issues are listed.  

As to issue one, by a rating decision issued in April 1994, 
the RO denied a claim of entitlement to service connection 
for refractive error, left eye, with vision disturbance due 
to muscle trauma, and that determination became final when 
the veteran failed to submit a timely substantive appeal.  
The RO reconsidered that claim, and, in effect, reopened the 
claim, in June 1998, and denied the claim on the merits.  The 
veteran disagreed with that determination in August 1998 and 
September 1998, and submitted timely substantive appeal in 
late July 1999 after the RO issued a statement of the case 
(SOC) in July 1999.  

As to issue two, by a rating decision issued in April 1994, 
the RO denied a claim of entitlement to service connection 
for headaches.  By a statement submitted in June 1994, the 
veteran's representative timely disagreed with that 
determination, and the representative stated that the issue 
should be expanded to include headaches due to an undiagnosed 
illness.  However, this statement was received at a time when 
the veteran's file was being transferred to the Board for 
appellate review of claims for which the appeal had already 
been perfected, and this disagreement was not noted by the 
AOJ or the Board.  No SOC was ever issued.  The RO 
reconsidered the claim in June 1998 following receipt of 
supplemental service department records, and denied the claim 
on the merits.  The veteran again disagreed, in August 1998, 
and, after a SOC was issued in July 1999, the veteran's 
timely substantive appeal was received in July 1999.  

As to issues three and four, in June 1998, the RO denied 
claims of entitlement to service connection for residuals of 
smoke and chemical exposure, and for a skin disorder, claimed 
as due to an undiagnosed illness, other than tinea pedis or a 
fungal infection of the toenails, for which service 
connection had already been granted.  By a statement received 
in August 1998, the veteran disagreed with the denials of 
these two claims, among others, and, after a SOC was issued 
in July 1999, the veteran's timely substantive appeal was 
promptly received in July 1999.  

As to issues five and six, by a rating decision issued in 
December 1996, following a November 1996 Board decision which 
granted service connection, an initial 10 percent evaluation 
was assigned for bilateral painful calluses.  The veteran 
disagreed with the assigned evaluation.  In April 1997, the 
RO assigned a separate, compensable, 10 percent evaluation 
for left foot disability due to calluses and a 10 percent 
evaluation for right foot disability due to calluses.  The RO 
also issued a supplemental statement of the case (SSOC).  The 
cover letter to that SSOC advised the veteran that his claim 
was being returned to the Board and that his appeal would 
continue.  In November 1997, the RO advised the veteran that, 
given the decision in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), the veteran would be required to submit a timely 
substantive appeal if he wished to appeal the initial 
assignment of a 10 percent initial evaluation for calluses, 
left foot, and 10 percent initial evaluation for calluses, 
right foot.  The veteran's timely substantive appeal was 
received in December 1997.

As to issue number seven, by a rating decision issued in 
November 1997, service connection for tinea pedis, bilateral, 
was granted, and a noncompensable evaluation was assigned.  
The veteran disagreed with this initial determination in 
December 1997, and a SOC was issued in June 1998.  A notation 
by the RO reflects that a statement submitted by the veteran 
in July 1998 was accepted as a timely substantive appeal of 
this issue, among others.  

As to issue number eight, by a rating decision issued in 
April 1994, service connection for a bilateral foot fungal 
infection of the toenails was granted, and a noncompensable 
evaluation was signed.  By a rating decision issued in 
December 1996, that noncompensable evaluation for 
onychomycosis was continued.  In a statement submitted in 
December 1997, the veteran sought an increased (compensable) 
evaluation for onychomycosis, toenails.  The veteran 
disagreed, and a SOC addressing the claim was issued in June 
1998.  A notation by the RO reflects that a statement 
submitted by the veteran in July 1998 was accepted as a 
timely substantive appeal of this issue, among others.

In a July 1999 statement, the veteran requested that a SOC be 
issued as to the claims addressed in a June 1998 rating 
decision which were not included in a July 1999 statement of 
the case.  In September 1999, the RO advised the veteran that 
he had not submitted a timely substantive appeal as to claims 
for increased evaluations for painful calluses, bilateral 
tinea pedis, and onychomycosis.  The veteran then submitted 
copies of his previous submission of a timely substantive 
appeal as to each of these issues.  The RO scheduled VA 
examinations.  Following the veteran's failure to appear for 
these examinations, the RO issued a SOC in December 2000.  
The veteran did not respond to this SOC.  However, since the 
record establishes that the RO had already accepted a timely 
substantive appeal as to each of these issues, a perfected 
appeal over which the Board has jurisdiction is present, and 
these issues are on appeal before the Board.  

As to claim number nine, by a rating decision issued in 
December 1997, the RO denied a claim for service connection 
for hammertoes.  The record reflects that the veteran has 
disagreed with this denial, several times.  No SOC has been 
issued.  As the veteran has expressed disagreement with 
denial, he is entitled to a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  This claim is addressed in the 
REMAND, below.

After reviewing the record as a whole, the Board finds that 
the issues on appeal are more accurately stated as reflected 
on the title page of this decision.

During the pendency of the claims on appeal, the veteran 
sought a clothing allowance.  In January 1998, denial of 
clothing allowance was issued, and the veteran submitted a 
statement in disagreement with that denial in March 1998.  
The record thereafter reflects additional correspondence, but 
the Board is unable to determine the final outcome of that 
issue.  If a clothing allowance was not granted, the veteran 
may be entitled to a SOC on this claim.  The veteran's claim 
for a clothing allowance claim is REFERRED to the RO for 
further follow-up and any additional action which may be 
necessary.

By a statement received in September 1999, the veteran 
requested a hearing before the Board in Washington, D.C.  In 
December 2002, the Board notified the veteran that his 
hearing before the Board had been scheduled for April 2003.  
In May 2003, the veteran notified the Board that he had been 
unable to appear in April 2003 due to financial problems, and 
he requested that the Board hearing be rescheduled.  In May 
2003, the Board issued a letter advising the veteran that his 
motion for a new hearing date was granted, and that the 
hearing would be rescheduled.  In June 2003, the Board 
advised the veteran that his hearing before the Board was 
scheduled in October 2003.  The veteran did not appear for 
the hearing, and the record before the Board does not reflect 
that the veteran has contacted the Board since that hearing 
date.  The veteran has been afforded his right to a hearing, 
and appellate review may proceed.

The following claims are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC: a claim of entitlement to service connection 
for refractive error, left eye, with vision disturbance due 
to muscle trauma; a claim of entitlement to service 
connection headaches, including as due to an undiagnosed 
illness; a claim of entitlement to service connection for 
residuals of smoke and chemical exposure; a claim of 
entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness; a claim of 
entitlement to an initial evaluation in excess of 10 percent 
for painful calluses, right foot; a claim of entitlement to 
an initial evaluation in excess of 10 percent for painful 
calluses, left foot; a claim of entitlement to an increased 
(compensable) initial evaluation for bilateral tinea pedis; a 
claim of entitlement to an increased (compensable) evaluation 
for onychomycosis; a claim of entitlement to service 
connection for hammertoes, claimed as toe contractures.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
refractive error, left eye, with vision disturbance due to 
muscle trauma, was denied by a rating decision issued in 
April 1994, and that rating decision became final in February 
1996 when the veteran failed to submit a substantive appeal 
following the RO's issuance of a SOC in December 1996.  

2.  Supplemental service department records received in March 
1997 constitute new and material evidence to reopen the 
claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for refractive error, left eye, with 
vision disturbance due to muscle trauma, is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO determined that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for refractive error, left eye, with vision 
disturbance due to muscle trauma, and the Board agrees with 
that determination.  

The Board notes that, although the July 1999 SOC which 
addressed this issue did not reflect consideration of the 
issue of new and material evidence to reopen the claim, this 
threshold determination is jurisdictional in nature.  The 
Board, as a preliminary matter, must first determine whether 
new and material evidence has been submitted before 
proceeding to decide a claim on the merits.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The 



VCAA does not require VA to open a previously-denied claim 
unless new and material evidence has been presented.

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim for a right 
knee disorder is fully favorable to the veteran, and further 
discussion of the application of the VCAA to this claim is 
not required. 

Applicable law and regulations

In the present case, new and material evidence means evidence 
not previously received which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  No other standard than that articulated 
in the regulation applies to the determination in this case.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because 
this claim was submitted prior to revision of the above 
regulation defining new and material evidence, effective in 
August 2001, the prior definition of new and material 
evidence is applicable.

38 C.F.R. § 3.156(c), as effective prior to August 29, 2001, 
and as effective after that date, provides that where new and 
material evidence consists of a supplemental report from the 
service department, received before or after a decision has 
become final, the decision must be reconsidered by the AOJ.  

Analysis

At the time of an April 1994 rating decision, the RO noted 
that the veteran's service medical records were incomplete.  
The veteran's representative disagreed with the denial of the 
claim for service connection for refractive error, left eye, 
with vision disturbance due to muscle trauma, in a June 1994 
statement.  However, the veteran's claims file was 
transferred to the Board soon after the veteran's 
representative submitted that statement, and the Board noted, 
in a November 1996 


decision, that no SOC had been issued following the June 1994 
notice of disagreement.  

The RO issued a SOC in December 1996, and the April 1994 
denial of service connection for refractive error, left eye, 
with vision disturbance due to muscle trauma, became final in 
February 1997, when the veteran failed to submit a timely 
substantive appeal after the issuance of the SOC.  

In March 1997, the RO received a supplemental file from the 
service department which included missing service medical 
records for the veteran.  In June 1998, the RO determined 
that changes in laws pertaining to veterans of Southwest Asia 
(Persian Gulf) service required that the claim be 
reconsidered.  The Board agrees, particularly since governing 
regulations define the supplemental service department 
records received in this case after the prior determination 
became final as new and material evidence.  38 C.F.R. 
§ 3.156(c).

Once a claim has been reopened, the Board must determine 
whether all duties to the veteran have been met, whether 
further development is necessary, and whether the evidence 
has been developed for an adjudication on the merits.  The 
Board notes that, at the time of the last denial of the claim 
on the merits, the VCAA had not yet been enacted.  As the 
VCAA is applicable to the reopened claim, REMAND is required 
for compliance with the VCAA.  Accordingly, the veteran's 
reopened claim for service connection for a left eye disorder 
is addressed in the REMAND, below.  


ORDER

Entitlement to service connection for refractive error, left 
eye, with vision disturbance due to muscle trauma, is 
reopened; the claim is granted to that extent only.




REMAND

The most recent SOC or SSOC in this case was issued in 
December 2000.  As that SOC was issued just a few weeks after 
the enactment of the VCAA, and current interpretations of the 
VCAA were not yet in place, the veteran has not been fully 
advised of the provisions of the VCAA or VA's duty to assist 
him under those provisions.  Notification to the veteran of 
the evidence necessary to substantiate the claims is also 
required.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Because all examinations afforded to the veteran were 
completed more than five years ago, the veteran should be 
afforded contemporaneous VA examinations, including as to 
those claims which were denied without VA examination, such 
as the claim for service connection for residuals of smoke 
and chemical exposure.  

The Board notes that the veteran's claims for increased 
initial evaluations for painful calluses arise from his 
initial claim for service connection, which was submitted 
more than 10 years ago.  The Board regrets the delay 
associated with this REMAND; nevertheless, appropriate 
notifications to the veteran, including notification to him 
of the revised criteria for evaluation of skin disorders, are 
required.  The veteran is hereby advised that the applicable 
rating criteria for the skin were amended effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran should also be advised as to the portion of the 
evidence to which the "old" criteria and the "new" 
criteria are applicable during pendency of this appeal.

The veteran should be advised of the provisions of 38 C.F.R. 
§ 3.655, and should be advised that, if he fails to report 
for VA examination without good cause, or fails to contact VA 
to reschedule such examination, the claims for service 
connection or for initial evaluations will be decided on the 
evidence of record and claims for increased evaluations will 
be denied.

The veteran is entitled to a SOC on the issue of the claim of 
entitlement to service connection for hammertoes.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC must 
advise the veteran that he must submit a substantive appeal, 
and advise the veteran of the time within which to submit 
such appeal, if he wishes to pursue this claim.

Since the present claims for initial evaluations in excess of 
10 percent for painful calluses, left foot, and in excess of 
10 percent for painful calluses, right foot, and for a 
compensable initial evaluation for tinea pedis arise from the 
initial rating decisions that established the awards of 
service connection for those disabilities and assigned the 
initial disability evaluations, the entire period of the 
pendency of the claim is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran should be advised as to how to 
substantiate a claim for a staged evaluation.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of the enactment 
of the VCAA, and of the provisions of 
that act.  Provide the veteran with the 
text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  Advise the veteran 
of the laws and regulations governing his 
claims, what information and evidence is 
required to substantiate his claims, 
including an explanation of the 
requirements of medical opinion as to 
etiology and as to diagnosis in claims 
for service connection, laws and 
regulations governing determinations 
related to undiagnosed illness in 
veterans who serviced in the Persian 
Gulf.  Notify the veteran of the criteria 
governing each claim for an increased 
initial evaluation or increased 
evaluation, including the revision of 
38 C.F.R. § 4.118 and the diagnostic 
codes pertaining to the service-connected 
skin disabilities at issue.  Notify the 
veteran of the possibility of staged 
evaluations for the claims for increased 
initial evaluations following the 
original awards of service connection for 
painful calluses and for tinea pedis.  
Notify the veteran of the provisions of 
38 C.F.R. § 3.655, and the consequences 
of failure to report for VA examination.  

Advise the veteran as to which portion of 
the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records of any sort that might 
substantiate any claim.  The veteran 
should be advised of alternative types of 
evidence he may submit to substantiate a 
claim.

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be provided a SOC 
addressing his disagreement as to the 
denial of the claim of entitlement to 
service connection for hammertoes, 
claimed as toe contractures.  The SOC 
should specifically advise the veteran 
that he must submit a substantive appeal 
if he wishes to continue to pursue the 
claim, and advise the veteran of the 
period during which he may timely submit 
a substantive appeal, including when the 
period for timely appeal would expire.  
The claim should not thereafter be 
returned to the Board for further 
appellate processing unless the veteran 
has filed a timely substantive appeal as 
to the issue after he is provided a SOC.

3.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility or provider, to include any 
podiatrist, at which or by whom he has 
been treated for any claimed disorder or 
service-connected disability since August 
1998.  

Clinical records from each treating 
facility or provider identified, and 
current VA clinical records from any 
identified treating VA Medical Center(s) 
from August 1998 to the present should be 
obtained.

4.  The veteran should be afforded the 
opportunity to clarify when he contends 
that an eye injury resulting in trauma to 
the left eye occurred.  If the veteran 
contends that the eye trauma occurred in 
December 1991, after his final separation 
examination, which was apparently 
conducted in late November 1991, the 
veteran should be asked to identify any 
available record, either in service or 
proximate to service, which might 
substantiate that contention, and 
afforded the opportunity to support that 
contention with alternative types of 
evidence.

5.  The veteran should be afforded VA 
examination to determine whether he has 
residuals of smoke exposure or of other 
chemical exposure, headaches or a skin 
disorder or has any symptoms or factors 
of disability for which no diagnosis can 
be assigned.  The claims file must be 
made available to the examiner in 
connection with the examination and 
pertinent documents therein reviewed.  
Any testing deemed necessary should be 
conducted.  The examiner should state 
whether the veteran has symptoms that 
cannot be attributed to a known 
diagnosis.  For each such symptom, the 
examiner should provide an opinion that 
addresses whether it is at least as 
likely as not that the veteran has 
current symptoms which had their onset in 
service or are etiologically related to 
his experiences during the Gulf War and 
for which no diagnosis can be determined.  
The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

6.  The veteran should be afforded VA 
examination of the feet and skin in order 
to determine the manifestations and 
severity of painful calluses of the feet, 
tinea pedis, onychomycosis, and, if the 
appeal thereof is perfected, hammertoes.  
The claims file must be made available to 
the examiner in connection with the 
examination and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  The 
examiner should be provided a list of 
each service-connected skin or foot 
disability.  The examiner should describe 
the manifestations and symptoms of each 
such disability.  If applicable, findings 
relative to hammertoes should be 
reported, including an opinion as to 
whether it is at least as likely as not 
that hammertoes, if found, are of service 
onset or otherwise related thereto.  The 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

7.  The veteran should be afforded VA 
examination of the eyes to determine 
whether any vision disorder was incurred 
or aggravated during service.  The claims 
file must be made available to the 
examiner in connection with the 
examination and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  The 
examiner should be asked to provide an 
opinion as to the following:  (1) Is it 
as least as likely as not that a vision 
disorder due to trauma is present?  (2) 
Is it at least as likely as not that 
there was onset of a vision disorder 
during the veteran's active service? (3) 
Is it at least as likely as not that a 
vision disorder was caused by or 
aggravated (that is, permanently 
increased as to severity) by the 
veteran's active service or any incident 
therein? The complete rationale for all 
opinions expressed and conclusions 
reached should be set forth.

8.  After all necessary development 
described above has been conducted, each 
issue for which an appeal has been 
perfected should be readjudicated.  

9.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



